Citation Nr: 1647111	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  16-16 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for service-connected adjustment disorder with depressed mood.

2.  Entitlement to an effective date earlier than January 20, 2012 for the award of service connection for adjustment disorder with depressed mood.


REPRESENTATION

Veteran represented by:	Eric A. Gang, Esquire


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1976 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Des Moines, Iowa (Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ granted the Veteran's service connection claim for chronic adjustment disorder and assigned a 30 percent disability rating, effective June 6, 2011.  The Veteran disagreed with the assigned rating and the effective date, and timely appealed.

In a second rating decision, after de novo review, the AOJ revised the effective date of award for service connection to January 20, 2012, the date the Veteran's claim was received, on the basis of clear and unmistakable error (CUE).  See Rating Decision dated October 1, 2015.

The issue of entitlement to an initial rating in excess of 30 percent for service-connected chronic adjustment disorder with depressed mood is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On January 20, 2012, the Veteran filed a formal claim for service connection for depression; there were no prior formal or informal claims for an acquired psychiatric disorder pending.


CONCLUSION OF LAW

The criteria for an effective date earlier than January 20, 2012 for grant of entitlement to service connection for chronic adjustment disorder with depressed mood have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (2016).

The issue in this case is the propriety of the effective date assigned for the grant of service connection for a heart disability.  Where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).  As such, the Board finds that there is no prejudice in proceeding with a decision at this time. 

With regard to VA's duty to assist, the VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) and (d).  VA has obtained the Veteran's private and VA treatment records, and the Veteran's statements in support of his claim.  Accordingly, the Board finds that VA has complied with the duty to assist with regard to the earlier effective date claim. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's requirements.  The claim for entitlement to an earlier effective date for the grant of service connection for chronic adjustment disorder with depressed mood is thus ready to be considered on the merits. 

Applicable Law and Analysis 

Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i).

Once a decision on a claim becomes final, it cannot be challenged through a "freestanding" claim for entitlement to an earlier effective date.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400 (o)(2).  These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case.  Id.at 57,686.  As such, any communication or action in this case, indicating intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, the Veteran is seeking entitlement to an effective date earlier than January 20, 2012 for the grant of service connection for adjustment disorder with depressed mood.  As discussed above, the AOJ's May 2015 rating decision originally awarded an effective date of June 6, 2011 for the service connection award.  The Veteran disagreed with the assigned rating and the effective date, and timely appealed.  Thereafter, in an October 2015 rating decision, the AOJ revised the effective date of award for service connection to January 20, 2012, the date the Veteran's claim was received, on the basis of CUE.

As a preliminary matter, the Board observes that the Veteran has been paid VA benefits for his service-connected adjustment disorder effective June 6, 2011 - thus creating a reliance on the payment of benefits extending to June 6, 2011.  However, the AOJ revised this date of award to a later date based upon its determination that the original assignment of June 6, 2011 was based upon CUE by the AOJ.  A review of the record reflects that the AOJ has not identified or pursued an overpayment of VA benefits to be paid back by the Veteran.  Thus, as the Veteran has not and will not experience any reduction in compensation benefits based upon the revision of the effective date, the Board finds that the due process provisions of 38 C.F.R. § 3.105(e) do not apply.  See generally Hamer v. Shinseki, 24 Vet. App. 58 (2010); Reizenstein v. Peake, 22 Vet. App. 202 (2008), aff'd, 583 F.3d 1331 (Fed. Cir. 2009); Tatum v. Shinseki, 24 Vet. App. 139 (2010); Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007).

With respect to the Veteran's argument that he is entitled to an earlier effective date - even earlier than the original effective date of award assigned, the Board finds that the evidence of record is against granting an earlier effective date for the Veteran's service-connected disability.

The AOJ originally identified a VA Form 21-4138 (Statement in Support of Claim), received on June 6, 2011, as constituting an informal claim of service connection for an acquired psychiatric disorder.  However, the Board finds no language in this document which can reasonably be construed as constituting an informal claim of service connection for an acquired psychiatric disorder.  Rather, the Veteran sought VA compensation for hearing loss and tinnitus and made no mention of psychiatric symptoms.  Thus, the AOJ committed CUE in originally finding this document as constituting an informal service connection claim.

Otherwise, VA has a duty to determine the breadth of a claim from intent and the evidence of record.  The claimant's intent in filing a claim is paramount to construing its breadth especially because the claimant knows what symptoms are causing the disability.  Here, based upon the evidence, the claim and the pleadings, the Board finds that there was no intent to file a claim for an acquired psychiatric disability prior to January 20, 2012.  

Prior to January 20, 2102, there is mention of treatment the Veteran received from a private doctor in the 1980s regarding his depression.  The Veteran's VA medical records, which date back to 1996, do not contain any complaints of a psychiatric disability, or any evidence that the Veteran believed he was entitled to a benefit based on a psychiatric disability.  More recent records demonstrate that the Veteran was depressed and frustrated due to his tinnitus.  

However, the mere existence of medical records generally cannot be construed as an informal claim; rather, there must be some intent by the claimant to apply for a benefit.  See Criswell v. Nicholson, 20 Vet. App. 501, 504 (2006).  Furthermore, in the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information which refers to a disability in and of itself is not an informal claim for VA benefit.  Ellington v. Nicholson, 22 Vet. App. 141, 145-46 (2007).  In addition, a Veteran's attempt to obtain treatment does not comprise a claim.  Dunson v. Brown, 4 Vet App. 327, 330 (1993).  Any references to psychiatric disability in the VA clinic records prior to the effective date of award assigned in this case could not support an application to reopen under 38 C.F.R. § 3.157(b)(1) as VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002).

The Board has given the most favorable reading possible to the facts of this case, but finds that there is no interpretation of the facts of this case which will support a legal basis for favorable action with regard to the Veteran's claim.  However, there was no communication or submission of evidence from the Veteran evidencing an intent to apply for benefits regarding an acquired psychiatric disorder prior to January 20, 2012.  Accordingly, the Board finds no basis in the law or facts in this case for an effective date for service connection for chronic adjustment disorder with depressed mood.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  In reaching this conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than January 20, 2012 for the award of service connection for chronic adjustment disorder with depressed mood is denied.


REMAND

In regards to the claim for an increased rating, the Veteran was afforded a VA examination in May 2015.  Subsequent to that examination, the Veteran has reported that his condition has worsened.  Specifically, the reports increased irritability and nightmares.  He has also indicated that his medications have changed and he has been put on light duty at work.  To ensure that the evidence of record reflects the current severity of the Veteran's service-connected chronic mood disorder, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative, and, with their assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers in relation to his claim on appeal.

2.  Associate with the claims folder records of the Veteran's VA treatment since February 2016.

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his chronic adjustment disorder with depressed mood.  The examination should, as warranted, address all symptoms and functional limitations.  .  The electronic claims file must be available to the examiner and the examiner must specify in the examination report that these records were reviewed.

4.  After completing the above actions, the claims on appeal must be readjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


